PER CURIAM:
Frank Schwartz, appointed counsel for Robert Eusebio-Berroa, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that coun*915sel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Eusebio-Berroa’s convictions and sentences are AFFIRMED.